Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 24-44 are pending in the instant application. Claims 1-23 have been canceled (Preliminary amendment filed 12/19/2019).

Priority
This application is a 371 of PCT/GB2018/051797 filed 06/27/2018. This application claims foreign priority to UNITED KINGDOM 1710316.9 filed 06/28/2017, to UNITED KINGDOM 1715214.1 filed 09/20/2017, to UNITED KINGDOM 1800244.4 filed 01/08/2018, and to UNITED KINGDOM 1807733.9 filed 05/12/2018, under 35 U.S.C. 119(a)-(d). The certified copy of the priority documents have been filed in the instant application. Priority accorded is 06/28/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-38 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of reducing the likelihood of a human experiencing the conditions recited in claims 39 and 40 via administration of a composition consisting essentially of choline cation, succinate anion, nicotinamide, nicotinamide riboside or nicotinamide mononucleotide, does not reasonably provide enablement for the method as broadly .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. 
The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) The nature of the invention
 	(2) The state of the prior art
(3) The relative skill of those in the art
(4) The predictability or unpredictability of the art
(5) The breadth of the claims
(6) The amount of direction or guidance presented 
(7) The presence or absence of working examples; and 
(8) The quantity of experimentation necessary.  

The most relevant factors are discussed below.
The nature of the invention
 The instant invention pertains to a method of reducing the likelihood in a human, at least one of a condition and a symptom that is associated with at least one of imbalanced, damaged and reduced brain energy metabolism via administration of an effective amount of a composition 
	The breadth of the claims
Claim 31 recites, at least one of a condition and a symptom associated with at least one of imbalanced, damaged and reduced brain energy metabolism and NAM derivative. The recitations, a condition and a symptom are broad. The term derivative is also broad. 
The amount of direction provided or guidance presented by the inventor or the presence or absence of working examples
The "amount of guidance or direction” refers to that information in the application, as originally filed, that teaches how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).
In the instant case, there are working examples in the specification describing the effect of the instant aqueous composition consisting essentially of NAM and choline succinate, on mood swings, fatigue, stress, insomnia, bad mood and winter depression in human trials (Example 6 at page 20). This example is not representative of the method as broadly encompassed by claim 31. This also does not provide enablement for the method using any NAM derivative as broadly encompassed by claim 31.

The level of Predictability or Unpredictability in the Art
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed. Prior art, Gerlach et al (International Society of Neurochemistry, 1994, 63(3), 793-805) teaches that altered brain metabolism of iron leads to neurodegenerative disease. According to Kapogiannis et al (Lancet Neurol., 2011, 10, 187-198) high energy diets and diabetes have adverse effects on cognitive function. Different mechanism are involved (page 193, left col.). Based on the teachings of the prior art it is highly unpredictable that the instant composition will reduce at least one of a condition and a symptom associated with at least one of imbalanced, damaged and reduced brain energy metabolism and NAM derivative as broadly encompassed by claim 31. The instantly claimed invention is highly unpredictable.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In view of the information set forth, the instant disclosure is not seen to be sufficient to enable the method as broadly encompassed by the recitation in claim 31. One of ordinary skill in the art would have to carry out undue experimentation to practice the instant invention. 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors discussed above, to practice the claimed invention, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27, 29-34 and 36-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the term derivative. The derivative of nicotinamide is defined in the specification (page 7, lines 15-18) as follows:

    PNG
    media_image1.png
    167
    761
    media_image1.png
    Greyscale

From the above definition, one of ordinary skill in the art would not be able to ascertain and interpret the metes and bounds of the patent protection desired as to the “derivative”.  One of ordinary skill in the art would clearly recognize that a "derivative" would read on the nicotine amide core having widely varying groups that could be used to substitute it.  Any significant structural variation to a compound would be reasonably expected to alter its properties; e.g. physical, chemical, physiological effects and functions. The riboside and mononucleotide are just two examples of NAM derivative. Thus, it is unclear as to what all are encompassed by the term “derivative” as recited in claim 24 and in all other claims wherein the term derivative is recited.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 40 recites the broad recitation mental depression, and the claim also recites seasonal affective disorder (which is a type of depression), which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 25-30, 32-34, 36-39 and 41-43, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 38 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 38 is drawn to one of restoring, maintaining and enhancing brain energy metabolism. However, parent claim 31 is drawn to reducing the likelihood of the human experiencing at least one of a condition and symptom associated with imbalanced, damaged and reduced brain energy metabolism. Therefore, claim 38 is not further limiting. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pomytkin et al (US 2006/0199862 A1) in view of McCandless (Cerebral Energy Metabolism and Metabolic Encephalopathy, 1985, pages 313-329).
Pomytkin et al teaches a composition consisting of choline cation and succinate anion (para 0009-0010, 0015; part of the limitation of claim 24). The dosage can be in the range of 0.1 to 50mg/Kg of body weight (para 0017). The composition can be in a variety of dosage forms (para 0015). The composition is useful for a condition that affects the brain. Pomytkin does not expressly teach a composition wherein nicotinamide or a nicotinamide derivative is also used as 
McCandless teaches that the importance of nicotinamide became apparent after the discovery of the pyridine nucleotides NAD and NADP (page 311, Introduction). Nicotinamide plays an important role as precursor of cerebral pyridine nucleotides and in cerebral energy metabolism (page 312, part 2; page 313, part 3; component of the composition in claim 24). Nicotinamide cannot be synthesized in mammalian brain since the brain lacks the final enzyme in the synthetic pathway. For this reason, the brain has to receive nicotinamide from dietary sources (page 315, part 4.1).  According to McCandless, nicotinamide is able to cross the blood brain barrier (page 318). From this teaching, one of ordinary skill in the art will recognize the importance of nicotinamide in cerebral energy metabolism, and would therefore want to include nicotinamide as a component in the composition of Pomytkin.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known 
According to the rationale discussed in KSR above, the rationale in (A), (E) and (G) above are seen to be applicable here. Based on the prior art teachings, choline succinate is useful for treating cognitive dysfunction due to metabolic and structural disorders (Pomytkin, para 0003) and nicotinamide plays an important role as precursor of cerebral pyridine nucleotides and in cerebral energy metabolism (McCandless). Thus, it is obvious to combine prior art elements and arrive at the instant composition consisting essentially of choline, succinate and nicotinamide.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Product improvement is the motivation. Including nicotinamide as a component in the composition of Pomytkin will provide another active agent that will ensure normal brain metabolism and aid in treating cognitive dysfunction. Nicotinamide being able to cross the blood brain barrier is an important property.
It is well within the skill level of the artisan to adjust the dosage and ratios of the components as in claims 24-27 for the purpose of optimal beneficial effects. The artisan would also find it obvious to substitute nicotinamide with nicotinamide riboside and nicotinamide .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pomytkin et al (US 2006/0199862 A1) in view of McCandless (Cerebral Energy Metabolism and Metabolic Encephalopathy, 1985, pages 313-329) and further in view of Mazzio et al (US 8,367,121 B2).
The teachings of Pomytkin and McCandless are set forth above. Pomytkin does not teach or suggest use of creatine or a creatine precursor as an additional component as in claim 30.
Mazzio et al, drawn to compositions for treating Parkinson’s disease (PD), teaches that disturbances in choline/creatine ratios have been observed in PD pathological models in humans and primates. Creatine protects against MPP+/MPTP, 6-OHDA and glucose deprivation (col. 13, lines 33-37; component recited in instant claim 30). 
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known 
According to the rationale discussed in KSR above, the rationale in (A), (E) and (G) above are seen to be applicable here. Based on the prior art teachings, choline succinate is useful for treating cognitive dysfunction due to metabolic and structural disorders (Pomytkin, para 0003), and nicotinamide plays an important role as precursor of cerebral pyridine nucleotides and in cerebral energy metabolism (McCandless). Mazzio teaches the importance and need for creatine. Thus, it is obvious to combine prior art elements and arrive at the instant composition consisting essentially of choline, succinate and nicotinamide and further comprising creatine or a creatine precursor.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Product improvement is the motivation. Including creatine or a precursor thereof further as a component in the composition will provide another active agent that will ensure normal brain metabolism and antagonize major mitigating factors to the degenerative processes in the brain (Mazzio-abstract).
s 31-36, 38-40 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Pomytkin et al (US 2006/0199862 A1) in view of McCandless (Cerebral Energy Metabolism and Metabolic Encephalopathy, 1985, pages 313-329).
Pomytkin et al teaches a composition consisting of choline cation and succinate anion (para 0009-0010, 0015; part of the limitation of claims 31 and 44). The dosage can be in the range of 0.1 to 50mg/Kg of body weight (para 0017). The composition can be in a variety of dosage forms (para 0015). The composition is useful for a condition that affects the brain.
Pomytkin et al. teaches that cognition can be described as a mental process that includes memory, attention, learning, perception, action, problem solving and mental imagery (para 0002).  Cognitive dysfunction such as age-associated impairment of mental processes, memory impairments and dementia are becoming increasingly prevalent in ageing populations and Alzheimer’s disease is the most common form of dementia in the elderly(para 0003).  Pomytkin et al. further teaches that it is known that choline is an essential nutrient and that some choline derivatives are useful in improving memory in older adults (para 0004).  Pomytkin et al. teaches that the choline salt of succinic acid (as in claims 31 and 44) is much more effective in enhancing cognitive functions than commonly used choline salts such as choline chloride (para 0006).
Pomytkin et al. teaches a method for enhancing cognitive function in a mammal, comprising administering an effective amount of a compound of formula (I) which is a choline salt of succinic acid [(CH3)3NCH2CH2OH]2.OOCCH2CH2COO (para 0009 and claims 1-4).  Pomytkin et al. further teaches a method of treating cognitive function comprising the administration of the choline salt of succinic acid, formula (I) (para 0010 and claims 1-4).  Pomytkin et al. further teaches that the term treating a disorder of cognitive function means treating, controlling or reducing one or more clinical signs of cognitive impairment resulting 
Pomytkin et al. further teaches that the compound of formula (I) is administered orally or parenterally for 1 day or longer in a variety of dosage forms such as tablets, capsules, powders, solutions, water solutions, aerosols, elixirs, syrups and injections (para 0015; part of the limitation of claim 41). Pomytkin et al does not teach the use of nicotinamide or a derivative thereof as a component in its composition and the ratios as in claim 31, the limitations of claims 32-36, 38-39, part of the limitations claim 40, the limitations of claims 41-43 and the method of claim 44.
McCandless teaches that the importance of nicotinamide became apparent after the discovery of the pyridine nucleotides NAD and NADP (page 311, Introduction). Nicotinamide plays an important role as precursor of cerebral pyridine nucleotides and in cerebral energy metabolism (page 312, part 2; page 313, part 3; component of the composition in claims 31 and 44). This teaching tells the artisan that nicotinamide can be used as an active agent in a composition for restoring, maintaining and enhancing brain energy metabolism as in claim 44 and for reducing the likelihood in a human experiencing a symptom or a condition like depression and insomnia associated with imbalanced, damaged and reduced brain energy metabolism as in claim 31. Nicotinamide cannot be synthesized in mammalian brain since the brain lacks the final enzyme in the synthetic pathway. For this reason, the brain has to receive it from dietary sources (page 315, part 4.1).  According to McCandless nicotinamide is able to cross the blood brain barrier (page 318). Niacin deficiency leads to behavioral alterations like depression and insomnia (page 319, First full paragraph). The uptake of nicotinamide in brain 
From this teaching, one of ordinary skill in the art will recognize the importance of nicotinamide in cerebral energy metabolism, and would therefore want to include nicotinamide as a component in the composition of Pomytkin.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or 
According to the rationale discussed in KSR above, the rationale in (A), (E) and (G) above are seen to be applicable here. Based on the prior art teachings, choline succinate is useful for treating cognitive dysfunction due to metabolic and structural disorders (Pomytkin, para 0003), and nicotinamide plays an important role as precursor of cerebral pyridine nucleotides and in cerebral energy metabolism (McCandless). Thus, it is obvious to combine prior art elements and administer the instant composition consisting essentially of choline, succinate and nicotinamide to a human, for reducing the likelihood of the human experiencing at least one condition or symptom associated with imbalanced, damaged and reduced brain energy metabolism as in claim 31 and increasing the likelihood of the human experiencing restoring, maintaining and enhancing brain energy metabolism as in claim 44.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation. Including nicotinamide as a component in the composition of Pomytkin will provide another active agent that will ensure normal brain metabolism and aid in treating associated conditions like depression and insomnia. 
It is well within the skill level of the artisan to adjust the dosage and ratios of the components as in claims 31-34 for the purpose of optimal beneficial effects. The artisan would also find it obvious to substitute nicotinamide with nicotinamide riboside and nicotinamide mononucleotide as components in the composition (as in claim 35) since they are structurally related to nicotinamide. Since Pomytkin teaches that its composition can be provided in various .
Claims 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Pomytkin et al (US 2006/0199862 A1) in view of McCandless (Cerebral Energy Metabolism and Metabolic Encephalopathy, 1985, pages 313-329) and further in view of Mazzio et al (US 8,367,121 B2).
The teachings of Pomytkin and McCandless are set forth above. Pomytkin not expressly teach creatine or a creatine precursor as a further component (as in claim 37) and the administration of the number of doses for one or more days as in claim 41.
Mazzio et al, drawn to compositions for treating Parkinson’s disease (PD), teaches that disturbances in choline/creatine ratios have been observed in PD pathological models in humans and primates. Creatine protects against MPP+/MPTP, 6-OHDA and glucose deprivation (col. 13, lines 33-37; component recited in instant claim 37). Creatine is also an agent that promotes ATP. Formulas should include niacinamide (aka nicotinamide) to drive ATP production (col. 10, lines 5-11; col. 13, lines 24-26). This tells the artisan that a composition consisting essentially of choline, succinate, nicotinamide and further creatine would increase the production of ATP and the other energy molecules as in claim 41 in view of Pomytkin and McCandless.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 
According to the rationale discussed in KSR above, the rationale in (A), (E) and (G) above are seen to be applicable here. Based on the prior art teachings, choline succinate is useful for treating cognitive dysfunction due to metabolic and structural disorders (Pomytkin, para 0003), and nicotinamide plays an important role as precursor of cerebral pyridine nucleotides and in cerebral energy metabolism (McCandless). Mazzio teaches that creatine drives ATP production. Thus, it is obvious to combine prior art elements and administer the instant composition consisting essentially of choline, succinate and nicotinamide and further creatine or its precursor to a human for reducing the likelihood of the human experiencing at least one condition or symptom associated with imbalanced, damaged and reduced brain energy 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation. Administering the composition, which includes creatine as a further component, would help in treating the conditions and symptoms associated with imbalanced, damaged or reduced energy metabolism and also drive up the energy molecule ATP.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed 
Claims 24-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,673,977 (‘977) in view of McCandless (Cerebral Energy Metabolism and Metabolic Encephalopathy, 1985, pages 313-329) and further in view of Mazzio et al (US 8,367,121 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Claim 24 is drawn to compositions consisting essentially of choline cation, succinate anion and at least one compound selected from nicotinamide or a derivative thereof in a specific ratio. Dependent claims 25-30 recite limitations drawn to the ratios and mounts of choline succinate salt, nicotinamide compound, nicotinamide riboside or nicotinamide mononucleotide as the nicotinamide derivatives, nutritional composition and the composition further comprising creatine or a precursor thereof. Claims 31-44 are drawn to a method of reducing a human experiencing at least one of a condition or symptom associated with imbalance, damaged and reduced brain energy metabolism and increasing the likelihood of the human experiencing restoring, maintaining or enhancing brain energy metabolism.s
Claim 1 of ‘977 are drawn to a method of treating depression and sleep disorder in a mammal via administration of choline cation and succinate anion. Claims 2-6 are drawn to the 
Claims 1-6 of ‘977 differ from the instant claims in that the instant claims employ a  composition consisting essentially of choline cation, succinate anion, and a nicotinamide or a derivative thereof and further creatine or a derivative thereof as a component. 
The teachings of McCandless regarding nicotinamide and its role and Mazzio regarding the use of creatine is set forth above.
In the instant case ‘977 teaches the treatment of depression and sleep disorder as in the instant method.  Although the claims of '977 uses only choline succinate salt, one of ordinary skill in the art would readily recognize that the scheme taught by '977 could be modified in view of the teachings of the secondary references to arrive at the claimed composition and its use in the claimed methods, with a reasonable expectation of success.  The use of known members of classes of agents in methods of use taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the active agents, their role and their use in the methods of treatment claimed has been shown to be old, the burden is on the applicant to present reason or authority for believing that inclusion of additional active agents, other than choline succinate salt, would alter the nature of the product and thus the unobviousness of the method of making and using it.

Conclusion
1. Pending claims 24-44 are rejected.
2. Claims 1-23 have been canceled.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623